Name: Commission Regulation (EEC) No 147/91 of 22 January 1991 defining and fixing the tolerances for quantity losses of agricultural products in public intervention storage
 Type: Regulation
 Subject Matter: trade policy; NA;  agricultural activity
 Date Published: nan

 Avis juridique important|31991R0147Commission Regulation (EEC) No 147/91 of 22 January 1991 defining and fixing the tolerances for quantity losses of agricultural products in public intervention storage Official Journal L 017 , 23/01/1991 P. 0009 - 0010 Finnish special edition: Chapter 3 Volume 36 P. 0097 Swedish special edition: Chapter 3 Volume 36 P. 0097 COMMISSION REGULATION (EEC) No 147/91 of 22 January 1991 defining and fixing the tolerances for quantity losses of agricultural products in public intervention storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3492/90 of 27 November 1990 laying down the factors to be taken into consideration in the annual accounts financing of intervention measures in the form of public storage by the European Agricultural Guidance and Guarantee Fund, Guarantee Section (1) and particularly Article 4 thereof, Whereas the definition of the tolerance provided for in Article 4 of Regulation (EEC) No 3492/90 for the preservation of agricultural products in public intervention storage and the calculation method to be used for determining the financial consequences of storage must be specified; Whereas this tolerance refers to ordinary quantity losses resulting from the normal storage or processing of agricultural products in intervention with due respect to the requirements for proper preservation of the product; Whereas this tolerance must be fixed for each product concerned, using a simple method and taking account of the unidentifiable quantity losses which have occurred during storage in recent years; whereas the limit should therefore be fixed as a percentage of the total quantity in storage; Whereas in the case of certain products subjected to processing between buying-in and storage, specific tolerances must be fixed for losses during processing; Whereas there have been no storage operations of pigmeat for a long time, and this limit shall only be fixed afterwards should storage operations recommence; Whereas the time when the financial effects of the application of tolerances are to be taken into account by the EAGGF Guarantee Section should be specified; Whereas for certain agricultural products the method of calculating the percentage loss normally allowed during storage has been fundamentally modified; whereas it is necessary to review these percentages in the light of experience. Whereas the tolerances have been fixed in Regulations by sector; whereas for the sake of legal simplicity they should be laid down in one Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS REGULATION: Article 1 1. A tolerance limit for quantity losses resulting from normal storage operations carried out in accordance with the accepted rules is hereby fixed for each agricultural product which is the subject of a public storage measure. 2. The tolerance shall be fixed as a percentage of the actual weight, without packing, of the quantities entering storage and taken over during the financial year in question, plus the quantities in storage at the beginning of that year. It shall be calculated, for each product, on the basis of all the quantities stored by an intervention agency. The actual weight at buying-in and removal are calculated by subtracting the standared packing weight, as laid down in the conditions of buying-in, from the recorded weight or, by absence, the average packing weight used by the agency. 3. The tolerance shall not cover losses in terms of number of packages or number of registered pieces. Article 2 1. The percentages for normal allowable losses during storage are hereby fixed as follows: - cereals 0,2 % - paddy rice-maize-sorghum 0,4 % - sugar 0,1 % - olive oil 0,6 % - rapeseed 0,2 % - sunflower seed 0,8 % - alcohol 0,6 % - leaf tobacco 0,0 % - baled or transformed tobacco 1,0 % - skimmed milk powder 0,0 % - butter 0,0 % - cheese: Grana Padano 4,5 % Parmigiano Reggiano 6,5 % - beef 0,6 % - pigmeat to be defined later. 2. The percentages for allowable losses during processing are hereby fixed as follows: - de-boning of beef 32 % - processing of leaf tobacco 19 %. These percentages shall apply to all quantities processed during the financial year. Article 3 Losses exceeding the tolerance shall be booked at the end of the EAGGF Guarantee Section financial year. Article 4 The percentages laid down in Article 2 shall be reviewed, at the latest after three years, on the basis of checks carried out following the application of the new methods of calculation. Article 5 Commission Regulations (EEC) No 742/70, (EEC) No 743/70, (EEC) No 771/71, (EEC) No 899/70, (EEC) No 2705/71, (EEC) No 236/72, (EEC) No 2577/72, (EEC) No 638/74, (EEC) No 230/79 and (EEC) No 394/89 (2) are hereby repealed. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 337, 4. 12. 1990, p. 3. (2) OJ No L 90, 24. 4. 1970, p. 28. OJ No L 90, 24. 4. 1970, p. 29. OJ No L 85, 15. 4. 1971, p. 17. OJ No L 108, 20. 5. 1970, p. 12. OJ No L 280, 21. 12. 1971, p. 8. OJ No L 29, 2. 2. 1972, p. 18. OJ No L 275, 8. 12. 1972, p. 24. OJ No L 77, 22. 3. 1974, p. 30. OJ No L 32, 8. 2. 1979, p. 23. OJ No L 45, 17. 2. 1989, p. 12.